Case: 15-41742      Document: 00513973947         Page: 1    Date Filed: 05/01/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit
                                    No. 15-41742                                 FILED
                                  Summary Calendar                            May 1, 2017
                                                                            Lyle W. Cayce
                                                                                 Clerk
YSIDRO VALENCIA,

                                                 Plaintiff-Appellant

v.

BRYAN COLLIER; CHARLES M. BELL, Warden; HUNTSVILLE
CLASSIFICATION COMMITTEE; MAJOR BUTCHER; DIRECTOR REVIEW
COMMITTEE; GERALD GULLEDGE, Lieutenant,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 9:13-CV-212


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Ysidro Valencia, Texas prisoner # 743105, appeals the district court’s
dismissal of his lawsuit filed pursuant to 42 U.S.C. 1983, the Americans with
Disabilities Act, and the Rehabilitation Act. Valencia has failed to challenge
the district court’s determination that his complaint was repetitious. Although
pro se briefs are afforded liberal construction, Haines v. Kerner, 404 U.S. 519,


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-41742        Document: 00513973947   Page: 2   Date Filed: 05/01/2017


                                   No. 15-41742

520 (1972), even pro se litigants must brief arguments in order to preserve
them. Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993). Failure to
identify an error in the district court’s analysis is the same as if Valencia had
not appealed the judgment. See Brinkmann v. Dallas County Deputy Sheriff
Abner, 813 F.2d 744, 748 (5th Cir. 1987). Valencia therefore is not entitled to
relief. See id. at 748.
      Accordingly, the judgment of the district court is AFFIRMED.




                                         2